Citation Nr: 0911612	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  03-18 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cervical and thoracic 
nerve damage.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board remanded this matter for further development in May 
2005 and May 2007.  The remand directives having been 
satisfied by the RO, the Board will proceed with the appeal.  


FINDINGS OF FACT

1.  The Veteran's lay statements concerning his in-service 
injury are credible.  

2.  The competent medical evidence relates the Veteran's 
current cervical and thoracic nerve damage to the in-service 
injury.   


CONCLUSION OF LAW

The criteria for service connection for residuals of a 
brachial plexus injury have been met.  38 U.S.C.A. §§  1110, 
1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

For reasons discussed more fully below, the Board is granting 
the Veteran's claim of entitlement to service connection for 
cervical and thoracic nerve damage. Consequently, any breach 
of either VA's statutory duty to notify or to assist under 
the VCAA cannot be considered prejudicial to the Veteran.  
See 38 U.S.C.A.         §§ 5103, 5103A; 38 C.F.R. § 3.159; 
and Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption).  
Further discussion of VA's duties to notify and to assist as 
they pertain to the claim is unnecessary at this time.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  When an approximate balance 
of positive and negative evidence regarding the merits of a 
claim exists, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  See 38 U.S.C.A. § 
5107(b) (West 2002).

Analysis

The Veteran is claiming entitlement to service connection for 
cervical and thoracic nerve damage as a result of an in-
service injury to his left ring finger.  The Veteran is 
service-connected for the left ring finger injury.  He 
asserts that at the time of the in-service injury, he also 
hyperextended his neck, left shoulder and arm.  Service 
medical records are negative for treatment of any back injury 
or pain.  The treatment record from the July 1967 injury is 
negative for any reference to cervical or thoracic nerve 
damage. The Veteran's finger was sutured on the day of the 
accident, but the Veteran returned two days later for 
treatment due to infection.  

The in-service examiner stated that the Veteran caught his 
left ring finger on a nail, which caused a laceration.  
However, the Veteran has submitted various statements 
containing a very different account of the accident.  In a 
September 2006 letter, the Veteran recalled that he was 
thrown from a truck during an attack, and his left ring 
finger became entangled, causing him to hang from his finger.  

The Veteran claims that the injury was of such a serious 
nature that the wound required transfer to the USS Sanctuary, 
a hospital ship.  Records from the ship have not been 
associated with the claims file.  In a March 2009 brief, the 
Veteran's representative stated that the National Personnel 
Records Center reported that the Veteran's medical records 
stayed aboard the USS Sanctuary until its decommissioning.  

The Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Jandreau v. Nicholson, 492 F.3d 
1372, 1376 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37 (Fed. Cir. 2006)).  The Veteran's 
credibility affects the weight to be given to his testimony, 
and it is the Board's responsibility to determine the 
appropriate weight.  Washington v. Nicholson, 19 Vet. App. 
363, 369 (2005).  

Upon reviewing the evidence, the Board finds the Veteran's 
account of his injury to be credible.  Weighing against his 
claim is the absence of spine complaints in his separation 
examination report and the service treatment record that 
describes the accident as less severe than the Veteran 
claims.  Also weighing against the Veteran's claim is the 
absence of any medical records documenting cervical or 
thoracic nerve damage at any time near the Veteran's period 
of active duty service.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the Board may 
consider and weigh against a Veteran's lay evidence the lack 
of contemporaneous medical records).   
 
Weighing in favor of the Veteran's claim, however, is the 
consistent account of the accident given to VA examiners in 
March 2003, September 2005 and November 2008.  A September 
2005 letter by G.C., who served with the Veteran, also 
describes an injury more traumatic than what was recorded in 
service treatment records.  This evidence confirms that the 
Veteran injured his back when he jumped from a truck while 
under attack and was hung by his finger.  As the service 
treatment records do not directly contradict the Veteran's 
testimony, the Board finds the Veteran to be credible.     

Having found the Veteran's testimony concerning the 
occurrence of the in-service injury to be credible, the Board 
now considers whether the evidence demonstrates the presence 
of a current disability, and if so, whether that disability 
is related to the in-service injury.  The Veteran underwent a 
VA neurological disorders examination in November 2008.  In a 
report of that examination, M.F., doctor of osteopathic 
medicine, diagnosed chronic mild fascial strain of the 
cervical and thoracic spine, degenerative spondylosis of the 
cervical and thoracic spine, left shoulder ankylosis and a 
left upper extremity brachial plexus traction injury.  Based 
on the Veteran's relayed history and review of the claims 
file, M.F. opined that the Veteran's in-service injury is at 
least as likely as not related to the traction-type nerve 
injury to the brachial plexus of the left upper extremity.  
M.F. thoroughly discussed his own clinical findings in 
support of his diagnosis.  The Board, therefore, finds this 
report to be reliable evidence of nerve damage.  

The Board also finds this examination report to be sufficient 
evidence of a link between the Veteran's current nerve damage 
and his active duty service.  Resolving all reasonable doubt 
in favor of the Veteran under 38 U.S.C.A. §§ 1154, 5107(b) 
and 38 C.F.R. § 3.102, the Board finds that service 
connection for cervical and thoracic nerve damage is 
warranted.  


ORDER

Service connection for residuals of a left brachial plexus 
traction injury is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


